Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered July 5, 1994, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 6 years to life and 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The subject warrant, which contained both a correct and incorrect street address on its face, was valid under the circumstances since “there was no reasonable possibility that the wrong premises would be searched regardless of the error contained in the warrant” (People v Graham, 220 AD2d 769, 772, lv denied 89 NY2d 942). The affidavit in support of the warrant application listed the correct address three times and the officer who both applied for and executed the warrant had personal knowledge of the place to be searched, making it inconceivable that he would have searched a premises more than 100 blocks away as a result of an obvious typographical error. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.